RYMER, Circuit Judge,
concurring:
I write separately because I cannot agree with the majority’s suggestion in Part II that subjective, recommendatory, deliberative work-product is not exempt under Exemption 5 if the work-produet is generated in a process of routine agency self-evaluation. As that issue is not presented here — the Jahn report was commissioned to help Director Thomas respond to specific allegations of mismanagement in the Southwestern Region, not to assist Director Thomas in a routine review of Forest Service Policy — the discussion is at best “cautionary dictum,” see Majority Op. at 2589, that should not bind a subsequent court which squarely faces the issue.